IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,791


EX PARTE ANTJUAN MARINO McGHEE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 18968-A IN THE 47th DISTRICT COURT

FROM  RANDALL COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
possession of a controlled substance in a drug-free zone and sentenced to five years' imprisonment
in each count.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because counsel improperly advised him
regarding parole eligibility.  
	Trial counsel filed an affidavit with the trial court where he admits that he gave the Applicant
erroneous advice regarding parole eligibility.  Based on that affidavit, we determine that Applicant
is entitled to relief.  Ex parte Max Moussazadeh, 2012 Tex. Crim. App. LEXIS 356 (Tex. Crim. App.
February 15, 2012)
	Relief is granted.  The judgment in Cause No. 18968-A in the 47th  District Court of Randall
County is set aside, and Applicant is remanded to the custody of the Sheriff of Randall County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 9, 2012
Do not publish